In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-237 CR

NO. 09-03-238 CR

____________________


RUSSELL WILLIAM HOPE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 86685 and 86527




MEMORANDUM OPINION (1)
	Russell William Hope was convicted and sentenced on two indictments for
aggravated robbery and robbery and was sentenced in each case to 10 years of confinement
in the Texas Department of Criminal Justice, Institutional Division.  Hope filed notices of
appeal on May 12, 2003.  In each case, the trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case, and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certifications have been provided to the Court of Appeals by the district clerk.
	On May 22, 2003, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made part
of the appellate records by June 21, 2003.  See Tex. R. App. P. 37.1.  The records have
not been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
										PER CURIAM

Opinion Delivered July 10, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.